DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LISANDRO DEJESUS,
                               Appellant,

                                      v.

                         MICHELLE QUINTERO,
                              Appellee.

                               No. 4D20-2274

                               [April 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Karen     Miller,    Judge;     L.T.    Case     No.
502016DR007620XXXX.

   Lisandro Dejesus, Royal Palm Beach, pro se.

  Jacqueline L. Spence of The Affordable Law Center, PLLC, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.